IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 507 EAL 2017
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
              v.                             :   Order of the Superior Court at No.
                                             :   3668 EDA 2015 entered on October
                                             :   23, 2017, affirming the Judgment of
 RONALD J. MITCHELL.                         :   Sentence of the Philadelphia County
                                             :   Court of Common Pleas at No. MC-
                     Petitioner              :   51-CR-0000384-2010 entered on
                                             :   August 20, 2015


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED for

proceedings consistent with this Court’s decision in Commonwealth v. Perfetto, ___

A.3d ___, 2019 WL 1866653 (Pa. Apr. 26, 2019).